11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Production Lift Companies, Inc.              * From the County Court at
and Wireline Services, Inc.,                   Law No. 2 of Midland County,
                                               Trial Court No. CC19833.

Vs. No. 11-17-00331-CV                       * May 31, 2019

Rafael Valdez and Kenny Ortiz,               * Memorandum Opinion by Bailey, C.J.
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed.   The costs incurred by reason of this appeal are taxed against
Production Lift Companies, Inc. and Wireline Services, Inc.